Citation Nr: 0837018	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from December 1960 to December 
1963.  He died in May 2004.  The appellant claims benefits as 
his surviving spouse.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying the claim for dependency and indemnity compensation 
(DIC) based upon service-connected death. 



FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
May 2004, that the immediate cause of death was cirrhosis of 
the liver caused by hepatitis B, and that type II diabetes 
mellitus was a significant condition contributing to death.  
The evidentiary record does not indicate any other diseases 
or disabilities as having caused or contributed to the 
veteran's of death.  

2.  The competent and probative evidence of record 
preponderates against a finding that hepatitis B or type II 
diabetes mellitus either developed in service or was 
otherwise causally related to service.  The preponderance of 
the evidence is also against type II diabetes mellitus or 
cirrhosis of the liver being present within the veteran's 
first post-service year.  

3.  During his lifetime and at the time of death, the veteran 
was not service connected for any disabilities.




CONCLUSION OF LAW

The cause of the veteran's death and the causes of diseases 
or disabilities substantially contributing to death or 
otherwise hastening the onset of death were not themselves 
incurred or aggravated by active military service and may not 
be presumed to have been caused or aggravated by active 
military service, and were not causally related to or 
aggravated by any injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.5(b)(1), 
3.301, 3.303, 3.307, 3.309, 3.312(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in October 2004 addressing the appealed claim for 
DIC benefits, based on service connection for the cause of 
the veteran's death, the appellant was informed of the notice 
and duty-to-assist provisions of the VCAA, and was informed 
of the information and evidence necessary to substantiate 
that claim. 

This October 2004 notice preceded the RO's initial decision 
in July 2005 addressing the claim, and informed the appellant 
of the bases of review and the requirements to sustain the 
claim.  She was also told that it was ultimately her 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection, and, as pertinent 
to a DIC claim, an effective date for the award of benefits 
if service connection for the cause of death is awarded.  In 
the present case, although the October 2004 VCAA notice 
letter addressing the appealed claim did not address the 
downstream issue of effective date with regard to service 
connection for the cause of death, that error is harmless 
here, because the claim is herein denied.

The VCAA letter sent to the appellant requested that she 
advise of any VA and private medical sources of evidence 
pertinent to her claim, and to provide necessary information 
to obtain those records.  It also requested evidence and 
information about treatment after service and prior to the 
veteran's death, in support of the claim.  In written 
submissions, the appellant informed of the veteran's 
treatment at private and VA facilities, and the RO obtained 
and associated with the claims file records from these 
sources, as detailed below.  The appellant was appropriately 
informed, including by the VCAA letter, the appealed rating 
decision, and a November 2006 SOC, of records obtained, and, 
by implication, of records not obtained.  She was also 
adequately informed of the importance of obtaining all 
relevant records.  She has not provided information 
concerning or authorization to obtain any additional existing 
evidence presenting a reasonable possibility of furthering 
the appealed claim here denied. 

The appellant in her January 2007 VA Form 9 requested a 
Travel Board hearing to be conducted at the RO.  That hearing 
was scheduled in September 2008, and a notice of the hearing 
was sent to the veteran's last known address of record in 
August 2008.  However, she failed to appear for that hearing 
and has not submitted any record or statement addressing her 
failure to appear.  The Board notes in this regard that while 
the VA does have a duty to assist the appellant in the 
development of a claim, that duty is not limitless. In the 
normal course of events, it is the burden of the appellant to 
keep the VA apprised of her whereabouts.  If she does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find her.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
If an appellant wishes help, she cannot passively wait for it 
in circumstances where she may or should have evidence that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 
Vet. App. 406 (1991) (per curiam).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The appellant has 
addressed her claim by written statements.  The requirement 
to afford the appellant the opportunity to address her claims 
has been fulfilled. 

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
appellant has presented no avenues of evidentiary development 
which the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  No further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.  

The only remaining development assistance question is whether 
a medical opinion should be obtained to address medical 
questions raised in the claim.  Specifically, here the 
implied question is whether it is at least as likely as not 
that the veteran contracted a hepatitis B infection in 
service which subsequently contributed to his demise.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration, namely:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  However, the Board has 
reviewed the entire record and finds that, while the 
appellant has argued that a causal link may be at issue 
between alleged military medical injections in service 
without use of sterile medical practices and the veteran's 
contracting hepatitis B, or between the veteran's documented 
(on the service separation examination) acquiring of tattoos 
in service and the his contracting hepatitis B, the record is 
devoid of corroborating evidence of the alleged deviation 
from sanitary military medical practice, or of medical 
evidence or treatise evidence to support a causal association 
between the tattoos and contracting hepatitis B.  Most 
crucially, the service treatment records (STRs) provide 
neither a record of complaints, findings, or treatment 
indicative of the veteran's suffering from acute hepatitis, 
nor any indication that hepatic disease was, or had been, 
present.  

Further, the appellant's allegations that the veteran tested 
positive for hepatitis B upon donating blood shortly after 
service are unsubstantiated by any corroborating evidence, 
and hence cannot serve to indicate a causal link to service 
so as to necessitate obtaining a medical examination.  The 
Court of Appeals for Veterans Claims, in addressing such 
evidence, has held that a layperson's account, filtered 
through a layperson's sensibilities, of what a medical 
practitioner purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence required 
to support a claim.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Similarly, unelaborated statements made by the 
veteran to treating medical personnel within the decade prior 
to his death, regarding the length of time that he had 
hepatitis B, also as discussed below, cannot serve as 
evidence of hepatitis B proximate to service, to support the 
claim.  Robinette.  While all of these allegations or pieces 
of evidence may superficially point to a possibility of the 
veteran having contracted hepatitis B in service, even taken 
together they do not, in the Board's opinion, rise to the 
level of an indication of the possibility of in-service 
infection so as to warrant obtaining a medical opinion to 
address this point.  

The crucial question in this analysis must be whether the 
body of evidence presented is or may itself be sufficient, or 
points to evidence which may be sufficient, as a foundation 
to support a medical opinion causally linking the claimed 
disorder to service.  The Board here finds that there is no 
such foundation in this case.  Rather, if any medical opinion 
were obtained relying on the above-noted body of evidence and 
allegations, it would amount to medically unsupported 
speculation, and would thereby lack the requisite degree of 
medical certainty required to support the claim.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

The Board accordingly concludes that the appellant here has 
failed to meet the threshold for evidence indicating that a 
disease or disability causing or contributing to death or 
otherwise hastening death may be associated with the 
veteran's military service or any service-connected 
disability.  Hence the third criterion of the test is not 
met, and a medical opinion need not be obtained.  38 C.F.R. § 
3.159(c)(4).  Such development affords no reasonable 
possibility of furthering the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 f.3d 1384 (Fed. Cir. 2002).  
Therefore, remand or other development would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the appellant, and is thus not 
appropriate.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio, 
supra.  The Board finds that the appellant was provided the 
necessary notice and assistance required, as discussed above, 
since she was given ample notice and opportunity to remedy 
deficiencies in her claim.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Service Connection for Cause of Death

As noted, the appellant seeks entitlement to dependency and 
indemnity compensation based upon a claim of service 
connection for the cause of the death of her husband, the 
veteran.  

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death.  38 C.F.R. § 3.312(b).  A service-connected disability 
will be considered a contributory cause of death when such 
disability contributed substantially, or combined to cause 
death, that is, when a causal (not just a casual) connection 
is shown.  38 C.F.R. § 3.312(c).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases, such as diabetes and cirrhosis of the 
liver, may be subject to service connection based on presumed 
incurrence in service if manifested to a compensable degree 
within one year subsequent to service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).


The veteran's death certificate informs that he died in May 
2004, that the immediate cause of death was cirrhosis of the 
liver, cause by hepatitis B, and that diabetes mellitus, type 
II, was a significant condition contributing to death.  The 
veteran was not service-connected for any diseases or 
disabilities during his lifetime.   

Service treatment records (STRs) show no incident or medical 
treatment, or of any complaints or manifestations by he 
veteran, presenting a likelihood of infection with hepatitis 
B.  The post-service records include no medical opinion 
establishing an etiology of hepatitis C or cirrhosis of the 
liver related to service.  

The appellant has contended that the veteran contracted 
hepatitis B in service either through tattoos or through the 
use of unsterile needles for medically administered 
injections.  While his STRs document tattoos, they provide no 
indication of unsterile injections.  The claims file as a 
whole provides no medical or medical treatise evidence 
addressing a causal link between being tattooed and hepatitis 
B infection.  Thus, neither of the alleged in-service routes 
of potential disease transmission is implicated by the weight 
of the evidentiary record.  

The claims file does contain a September 1996 
gastroenterology consultation report addressing the veteran's 
hepatitis B, and noting his belief that he contracted the 
disease in service.  The veteran then reported that he 
received injections in the Navy to guard against biological 
agents, and that it appeared to him that needles were used 
for each recruit without disinfection or use of new needles 
between injections.  The veteran's lay opinion of etiology of 
his hepatitis B is not cognizable to support the claim, 
because such a question of medical etiology is beyond the 
competence of laypersons.  The veteran's assertions of 
failure to properly sterilize needles in the course of 
officially, medically administering injections in service, is 
unsupported by corroborating evidence, and is outweighed by 
the relative unlikelihood of such a deviation from sanitary 
military medical practices in the absence of unusual 
exigency, which has not been either shown or alleged.  

The veteran then also reported that in the early 1970s he was 
told he should no longer donate blood because he had been 
identified as one of four blood donors whose blood was given 
to a single recipient, and that recipient had contracted 
hepatitis B.  Such a report or finding is uncorroborated, and 
in any event would place such a finding years after service, 
and insufficiently proximate to service to establish a causal 
link to service.  

The appellant asserts that the veteran told her his hepatitis 
B had been discovered when he had donated blood at a 
California blood bank, and a recipient contracted the disease 
which was then traced back to him.  She reported that he had 
told her that the hepatitis B was then confirmed when he 
again attempted to donate blood in Iowa, and was then also 
told that he had hepatitis B.  She alleged that these 
discoveries occurred not long after service and supported the 
claim, although the blood bank records were no longer 
available.  To the extent the appellant is alleging that 
these events occurred earlier than the early 1970s, they are 
contradicted by the veteran's statements in September 1996.  
Further, the appellant's assertions of medical findings of 
hepatitis B proximate to service are purportedly reports of 
medical findings many years ago, told to the veteran, and 
then by the veteran to the appellant.  The Court, in 
addressing such evidence, has held that a layperson's 
account, filtered through a layperson's sensibilities, of 
what a medical practitioner purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence required to support a claim.  Robinette v. Brown, 
supra.  In this case in particular, with no documentation of 
hepatitis B until the mid 1990s, and with the contrary 
statement by the veteran while still alive that those 
findings were in the early 1970s, there is no sufficient 
basis for concluding that the disease was present proximate 
to service.  

In her January 2007 VA Form 9, the appellant contended that 
the veteran had suffered from extreme fatigue for 40 years, 
and that this was evidence that his liver disease began or 
was related to service.  However, this account is 
contradicted by the veteran's own report, upon the above-
noted September 1996 consultation, that while he had 
experienced extreme fatigue currently, he had previously 
gotten by on three to four hours of sleep per night, and his 
current fatigue had developed only gradually over time.  

The appellant in the VA Form 9 further contended that the 
veteran was at a duty station where there was chemical or 
biological warfare testing.  However, she failed to indicate 
how this would relate to the veteran's hepatitis B or 
cirrhosis of the liver.  The Board can find no associated 
support for the claim with regard to those assertions.  

As the record informs, the appellant did not marry the 
veteran until June 1965, which was preceded by the veteran's 
divorce from his former wife in June 1965.  There is no 
indication that the appellant knew the veteran in service, 
with his service separation in December 1963.  Thus, there is 
no indication that any events or experiences in service would 
have been known directly by the appellant or second-hand by 
the appellant, either during or immediately proximate to 
service.  Hence, the appellant's assertions of her own 
observations of ongoing symptoms of hepatitis B cannot serve 
to establish symptoms of disease in service or immediately 
proximate to service.  
 
A hospice treatment record dated in September 2003 noted the 
veteran's self-reported history of 40 years of chronic 
hepatitis.  A September 1996 private treatment record notes 
the veteran's report of having been hepatitis B surface 
antigen positive for 30 years.  Plainly, these are either 
contradictory statements or imprecise statements.  Forty 
years prior to 2003 would be 1963.  Thirty years prior to 
1996 would be 1966.  These are not necessarily contradictory 
because the veteran could have been symptomatic for hepatitis 
for some period prior to any finding of positive testing for 
hepatitis B.  Indeed, the hepatitis B surface antigen was not 
discovered until 1965, and hence the veteran could not have 
been found to have 

been surface antigen positive for hepatitis B while in 
service.  The relative consistency between these two 
statements notwithstanding, the Board is still left without 
medical evidence to support the veteran's lay report of a 
long-ago diagnosis of hepatitis B.  Again, that averred lay-
filtered report of an historical medical finding of infection 
cannot serve to support the claim.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), to the effect that 
history supplied by the veteran cannot be rejected solely 
because he is a layman, but may be discounted where its 
credibility is rebutted by the overall weight of the 
evidence.  

Ultimately, the Board must ask whether there is any 
corroboration of symptoms of liver disease or hepatitis in 
service or proximate to service.  There are no diagnoses or 
findings of liver disease in service or proximate to service.  
The STRs do not reflect that the veteran had any acute 
hepatic infection, and no findings at all of symptoms of 
hepatitis were noted.  There are no post-service medical 
records earlier than the 1990s.  Thus, the Board is left with 
these more recent medical records, and the veteran's and the 
appellant's statements in the record.  

The veteran's statements prior to his death may serve as 
evidence of symptoms of disease.  Jandreau.  However, the 
veteran's own statements at the September 1996 treatment 
consultation that a loss of energy had developed gradually 
over the years, provide no clear date of onset of disease, 
and certainly fail to establish disease proximate to service.  

Again, the allegations of U.S. military medical practitioners 
injecting the veteran and others during service with shared 
needles without sterilization, is without evidentiary 
foundation.  The allegation of tattoos in service are 
supported by the service separation examination record, but 
there is no medical evidence of a causal link between those 
tattoos and the veteran contracting hepatitis B.  

Private medical records from Kaiser Permanente, dating from 
February 1995 through February 2002, and from Legacy Emmanuel 
Hospital dated from August 2003 to September 2003, as well as 
from the Legacy VNA Hospice program dated from August 2003 to 
May 2004, all show treatment with hepatitis B noted, but fail 
to support any causal link between service and the hepatitis 
B and cirrhosis of the liver causative of death, beyond 
recording the veteran's self-report of a long history of 
hepatitis B, as already noted hereinabove.  Similarly, VA 
treatment records dated from April to July of 2003 fail to 
support any causal link to service.  

Accordingly, notwithstanding the veteran's allegations during 
his lifetime of a long history of hepatitis B, in light of 
the absence of corroborating evidence supporting the 
contracting of hepatitis B in service, and the absence of an 
at-least-as-likely-as-not evidentiary narrative explaining 
how the disease was contracted in service rather than at any 
other time, the Board finds the weight of the evidence 
against the veteran having contracted hepatitis B during his 
three-year period of service, as opposed to his multiple 
decades of adult life not in service and prior to medical 
documentation of hepatitis B being shown within the record.  

Similarly, the evidentiary record provides no basis for 
supporting an onset of diabetes mellitus in service, or of 
diabetes mellitus being otherwise causally related to 
service.  

Considering, reviewing, and carefully weighing the evidence 
presented, the Board concludes that the preponderance of the 
evidence is against finding that any disease or disability 
which was causally related to service caused or contributed 
to, or otherwise hastened, the veteran's of death.  38 C.F.R. 
§ 3.312(a).  

Service connection for a cause of the veteran's death on a 
first-year-post-service presumptive basis is also not 
warranted in this case, because there is no evidence to 
support, and hence the evidence preponderates against, the 
veteran's having manifested either diabetes or cirrhosis of 
the liver within his first post-service year.  38 C.F.R. 
§§ 3.307, 3.309.   


ORDER

Service connection for the cause of the veteran's death is 
denied. 



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


